UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

(AA be bre a are ha ——= = KX
UNITED STATES OF AMERICA :
-against- : 21 CR 23 (PMH)
Garlain Francois
Defendant.
nnn — — eene-----X

 

At the sentencing hearing on May 24, 2021, and for the reasons stated on the record, the
Court imposed a sentence of, among other things, TIME SERVED. Accordingly, defendant
Garlain Francois is hereby ORDERED released from the custody of the United States Marshal,
subject to any detainers or detention orders lodged by any immigration or law enforcement

authorities.

Dated: White Plains, NY
May 24, 2021

SO QRDERED:
\ /
oll

Philip M. Halpern
United States District Judge
